DETAILED ACTION
This Office Action is in response to the amendment filed December 8, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 17, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nowlin et al. (USP 6,594,552).
Referring to annotated Figure below, Nowlin teaches a manipulator comprising: means for inserting a surgical instrument along an insertion axis, wherein a remote center of manipulation (48) is defined on the insertion axis (noted below); means for changing a yaw orientation of the surgical instrument around a yaw axis (horizontal axis noted below) that intersects the remote center of manipulation; means for changing a pitch orientation of the surgical instrument around a pitch axis (extending into the page as noted below) that intersects the remote center of manipulation, wherein the pitch axis is transverse to the yaw axis. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Yaw Axis)][AltContent: textbox (Pitch Axis)][AltContent: textbox (Insertion Axis)]
    PNG
    media_image1.png
    618
    955
    media_image1.png
    Greyscale


With respect to the limitation “means for reorienting,” Nowlin teaches the linkage (44) is attached to a cart (40) having joints (42) which are typically manually positioned, the joints defining means for reorienting the means for changing the pitch orientation of the surgical instrument around a reorientation axis (defined by one of the rotary joints 42) so that the pitch axis remains intersected with the remote center of manipulation.
With respect to claim 24, Nowlin teaches means (such as 46) for setting up and holding the remote center of manipulation at a fixed position.  
With respect to claim 25, Nowlin teaches the means for reorienting (42) is configured to provide a degree of freedom that is redundant with at least one of the means for changing the yaw orientation of the surgical instrument and the means for changing the pitch orientation of the surgical instrument.   

Claim(s) 17, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Layer (USP 7,674,270).
Layer teaches a manipulator comprising: means for inserting a surgical instrument along an insertion axis (z-axis), wherein a remote center of manipulation (intersection of X, Y, Z axes) is defined on the insertion axis; means (135) for changing a yaw orientation of the surgical instrument around a yaw axis (Y axis) that intersects the remote center of manipulation; means (88) for changing a pitch orientation of the surgical instrument around a pitch axis (X axis) that intersects the remote center of manipulation, wherein the pitch axis is transverse to the yaw axis; and means (elongated member 91 can rotate relative to housing 92, lines 39-42 of column 6) for reorienting the means (88) for changing the pitch orientation of the surgical instrument around a reorientation axis (which extends along 91) so that the pitch axis remains intersected with the remote center of manipulation.
With respect to claim 24, Taylor teaches means (such as 60 or 42) for setting up and holding the remote center of manipulation at a fixed position.  
With respect to claim 25, Layer teaches the means for reorienting (91/92) is configured to provide a degree of freedom that is redundant with at least one of the means for changing the yaw orientation of the surgical instrument and the means for changing the pitch orientation of the surgical instrument.   

Claim(s) 17, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Taylor (USP 5,397,323).
Referring to Figure 1B, Taylor teaches a manipulator comprising: means for inserting a surgical instrument along an insertion axis (WW), wherein a remote center of manipulation (Cmot at intersection of axes UU,VV,WW) is defined on the insertion axis; means (13) for changing a yaw orientation of the surgical instrument around a yaw axis (UU) that intersects the remote center of manipulation; means (14) for changing a pitch orientation of the surgical instrument around a pitch axis (VV) that intersects the remote center of manipulation, wherein the pitch axis is transverse to the yaw axis; and means (clamp 18) for reorienting the means (14) for changing the pitch orientation of the surgical instrument around a reorientation axis (extends along 17) so that the pitch axis remains intersected with the remote center of manipulation.
With respect to claim 24, Taylor teaches means (such as 301 or 20) for setting up and holding the remote center of manipulation at a fixed position.  
With respect to claim 25, Taylor teaches the means for reorienting (18) is configured to provide a degree of freedom that is redundant with at least one of the means for changing the yaw orientation of the surgical instrument and the means for changing the pitch orientation of the surgical instrument.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Alternatively, claim 17, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowlin et al. (USP 6,594,552), as applied to claim 1 above, in further view of Cooper et al. (USP 7,763,015).
In the event it is applicant intends to define the “means for reorienting” as a motor driven joint, then an alternative rejection is given below.
Nowlin teaches the linkage (44) is attached to a cart (40) having set-up joints (42) which are typically manually positioned, the joints defining means for reorienting the means for changing the pitch orientation of the surgical instrument around a reorientation axis (defined by one of the rotary joints 42).  Nowlin does not teach the set-up joints (42) driven by a motor.  The prior art to Cooper teaches a manipulator support for supporting remote center manipulators. The support having set-up joint arms for positioning the manipulator, the arms having set-up joints (38,40, 42, 44).  Cooper discloses the “arms 38,40,42,44 may be power operated, computer controlled, manually preconfigured, or a combination thereof.”  Column 9, lines 56-58.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to support the manipulator of Nowlin with a motor driven arm, as taught by Cooper, motivation being to provide a mechanized device. 
Claims 24 and 25 are rejected in the same manner as described above. 

Allowable Subject Matter
Claims 1-5, 8, 9 and 11, 14-16 are allowed.

Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed December 8, 2022 have been fully considered but they are not persuasive.
Applicant argues the operation of one of the rotary joints of Nowlin et al. (USP 6,594,552) would not maintain the identified pitch axis intersected with the remote center of manipulation.  Referring to the annotated figure above, Nowlin teaches a pitch axis (extending into the page of Fig 5 and intersecting the remote center of manipulation 48), wherein the manipulator (44) is supported on a base (46 of cart 40) through manually adjustable joints (42).  As such, manually adjusting one of the joints (42) would rotate the entire manipulator (44) about the respective joint axis, including the pitch axis and the remote center of manipulation.  Since there is not relative movement between the pitch axis and the remote center of manipulation when the joint is manually adjusted, it is understood Nowlin comprises means (manually adjustable joint 42) for reorienting the means for changing the pitch orientation of the surgical instrument around a reorientation axis (axis of the respective manually adjustable joint) so that the pitch axis remains intersected with the remote center of manipulation. 
	With respect to Layer (USP 7,674,270), applicant argues the “elongated member 91…is offset from the Y-axis and therefore the identified pitch axis would not remain intersected with the remote center of manipulation during the proposed reorientation around the elongated member 91.” From claim 17, it is understood the pitch axis must remain intersected with the remote center of manipulation when the device is reoriented around a reorientation axis.  In Layer, rotating component 91 would rotate the entire apparatus (10) about the axis of component 91, including the pitch axis (X Axis) and the remote center of manipulation (intersection of X,Y,and Z Axes).  Since there is no relative movement between the pitch axis and the remote center of manipulation when the entire apparatus (10) is rotated about the axis of component 91, it is understood Layer comprises means (rotation of component 91) for reorienting the means for changing the pitch orientation of the surgical instrument around a reorientation axis (axis of component 91) so that the pitch axis remains intersected with the remote center of manipulation. 
	With respect to Taylor (USP 5,397,323), applicant argues the “pitch axis…would not remain intersected with the remote center of manipulation during the proposed reorientation around the identified reorientation axis.”  Again, from claim 17, it is understood the pitch axis must remain intersected with the remote center of manipulation when the device is reoriented around a reorientation axis.  In Taylor, loosening the clamp (18) would allow the entire apparatus (25) to rotate about the axis of component 17, including the pitch axis (VV) and the remote center of manipulation (Cmot at intersection of axes UU,VV,WW).  Since there is no relative movement between the pitch axis and the remote center of manipulation when the entire apparatus (25) is rotated about the axis of component 17, it is understood Taylor comprises means (clamp 18) for reorienting the means for changing the pitch orientation of the surgical instrument around a reorientation axis (axis of component 17) so that the pitch axis remains intersected with the remote center of manipulation. 
	In view of the foregoing, it is understood the prior art to Nowlin, Layer, and Taylor meet the claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..

/WILLIAM C JOYCE/           Acting Supervisory Patent Examiner of Art Unit 3658